Third District Court of Appeal
                               State of Florida

                         Opinion filed March 9, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0512
                     Lower Tribunal No. 12-24080 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

      Millennium Radiology, LLC, a/a/o Milunka Cabrera,
                                  Appellee.



      An Appeal from the County Court for Miami-Dade County, Ayana
Harris, Judge.

     Michael J. Neimand, for appellant.

     Marks & Fleischer, P.A., and Gary Marks (Fort Lauderdale); and David
B. Pakula, P.A., and David B. Pakula (Pembroke Pines), for appellee.


Before LOGUE, HENDON and LOBREE, JJ.

     PER CURIAM.
      Insurer, United Automobile Insurance Company, challenges a final

summary judgment entered in favor of appellee, Millennium Radiology, LLC,

in a first-party personal injury protection action. On appeal United Auto

argues the “identity of the parties” element of collateral estoppel is not

satisfied where the assignees and medical providers are identical but the

insured or assignor is different. Recognizing that the trial court did not have

the benefit of our decision in United Automobile Insurance Co. v. Millennium

Radiology, LLC, 47 Fla. L. Weekly D175a (Fla. 3d DCA Jan. 12, 2022), at

the time judgment was rendered, we agree. Accordingly, we reverse and

remand the order under review.

      Reversed and remanded.




                                      2